Citation Nr: 1619637	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-06 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right hip disorder, to include right hip arthritis, right hip sciatica, and a back disability.  

2.  Entitlement to service connection for a right hip disorder, to include right hip arthritis, right hip sciatica, and a back disability.  


REPRESENTATION

The Veteran is represented by: Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from November 1972 to October 1976, and from June 1977 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in pertinent part denied service connection for a right hip disorder.  

In the August 2009 claim to reopen service connection for the right hip disorder, the Veteran identified only a "right hip condition;" however, the Veteran has since clarified he is seeking service connection for a lumbar spine disability with right lower extremity sciatica which radiates into the right hip.  See February 2012 statement (on a VA Form 9); see also February 2016 Board hearing.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection cannot be limited to only one diagnosis, but must be considered a claim for any disability that "may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Therefore, the Board has recharacterized the issue on appeal to include service connection for a back disability and right hip sciatica.  

In February 2016, the Veteran testified at a Board Central Office Hearing in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of that hearing has been obtained.   

The issue of service connection for a right hip disability, to include right hip arthritis, right hip sciatica, and a back disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2008 rating decision denied service connection for a right hip condition on the basis that there was no chronic, current disability of the right hip.  

2.  The Veteran did not appeal the June 2008 rating decision, and no new and material evidence was received within one year of the rating decision.  

3.  Since the June 2008 rating decision, the Veteran has submitted evidence that suggests that he has a current diagnosis of a right hip disorder, back disability, and right hip sciatica.  


CONCLUSIONS OF LAW

1.  The June 2008 rating decision that denied service connection for a right hip disability became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  New and material evidence has been received to reopen service connection for a right hip disorder, to include right hip arthritis, right hip sciatica, and a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is reopening service connection for a right hip disability, and remanding the issue of service connection for a right hip disorder, to include right hip arthritis, a back disability, and right hip sciatica, for additional development; therefore, no discussion regarding VCAA notice or assistance duties is required at this time.

Reopening Service Connection for a Right Hip Disorder

The Veteran seeks to reopen service connection for a right hip disorder, to include right hip arthritis, right hip sciatica, and a back disability.  Service connection for a right hip disability was denied in a June 2008 rating decision on the basis that the Veteran does not have a current right hip disability.  Because the Veteran did not appeal that decision, and no new and material evidence was received within one year of the rating decision, the previous denial of service connection became final.  38 C.F.R. §§ 3.104, 3.156(b).

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,    24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir. 1996), aff'g 8 Vet. App. 1   (1995); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been received in this matter.  See Jackson v. Principi, 	 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The Board has reviewed the evidence received since the June 2008 rating decision and finds that it qualifies as new and material evidence to warrant reopening of service connection for a right hip disability.  In July 2009, the Veteran submitted a letter from his treating physician, who stated the Veteran is treated for right hip arthritis.  The treating physician additionally opined that, after review of the pertinent service treatment records, the right hip arthritis is related to the right hip pain documented in service.  Additionally, at the February 2016 Board hearing, the Veteran testified that, while on active duty, he was struck by a plane at a hanger bay, which caused an injury to his back, shoulders, and neck.  The Veteran also testified that he lost consciousness during the accident, later woke up in the infirmary, and was able to return to work about a week after the accident.  The Veteran testified that since that injury he has symptoms of pain in his back and right hip.  The Veteran additionally submitted private treatment records from November 2015 showing a diagnosis of lumbar degenerative disc disease.  

The Board finds that this evidence that was received after the June 2008 rating decision is new.  The evidence is new because it was not before the rating board at the time of the original denial in June 2008, and it is neither cumulative nor redundant of the evidence previously considered by the RO.  Further, the evidence is material as it relates to an unsubstantiated fact necessary to substantiate the claim, namely, the question of whether the Veteran has a current right hip disability, to include a neurological disorder secondary to a service-connected back disorder, and whether the hip disability is related to service.  

As noted above, when making determinations as to whether new and material evidence has been received, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material, so the requirements to reopen the claim for service connection for migraines under 38 C.F.R. § 3.156(a) have been satisfied.  


ORDER

New and material evidence having been received, reopening of service connection for a right hip disorder, to include right hip arthritis, a back disability, and right hip sciatica, is granted.  



REMAND

Service Connection for a Right Hip Disorder, 
to include Right Hip Arthritis, a Back Disability, and Right Hip Sciatica 

While the Veteran was afforded a VA examination in February 2010, there is confusion as to whether the Veteran suffers from a right hip disability to include arthritis and sciatica.  As discussed above, the Veteran submitted evidence of treatment for right hip arthritis; however, at the February 2010 VA examination, the VA examiner stated that, based on imaging studies, the Veteran does not have a diagnosis of right hip arthritis.  Furthermore, in an August 2011 VA contract (QTC) opinion, the examiner opined that the hip pain experienced during service was more likely a neurologic disorder, such as radiculopathy or sciatica, associated with a spine disability, based on the complaints of the location of the pain; however, the Veteran has stated the he has had the same symptoms of pain in the right hip since service, and the Veteran has presented evidence of a current diagnosis of degenerative disc disease of the lumbar spine.  There has been no opinion provided as to whether the Veteran currently has a sciatic nerve disorder or whether the back disability (and any associated radiculopathy) is related to the in-service injury.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As no examination and opinion was obtained regarding whether the back disability is related to service or if the Veteran currently has a diagnosis of radiculopathy or sciatica of the right lower extremity, the Board finds that a remand is necessary to obtain a new examination and opinion.  

Accordingly, the issue of service connection for a right hip disorder, to include right hip arthritis, right hip sciatica, and a back disability, is REMANDED for the following action:

1.  Schedule a VA examination regarding hip disorders, back disorders, and nerve disorders of the right hip or right lower extremity.  All indicated tests should be conducted.  The examiner should diagnose all disabilities, and specifically indicate whether the Veteran currently has any arthritis of the right hip, sciatica affecting the right lower extremity, or a back disability with associated radiculopathy affecting the hip or lower extremity.  

The examiner should offer the following opinions, with supporting rationale: 

Is it at least as likely as not (50 percent probability or greater) that any diagnosed right hip disability, including arthritis, was caused by or is otherwise related to active duty service?  What is the most likely etiology of any right hip disability? 

Is it at least as likely as not (50% probability or greater) than any diagnosed back disability was caused by or is otherwise related to active duty service?  What is the most likely etiology of any back disability? 

Is it at least as likely as not (50 percent probability or greater) than any diagnosed right lower extremity radiculopathy or sciatica was caused by active duty service?  What is the most likely etiology of any right lower extremity radiculopathy or sciatica? 

The examiner should discuss, and accept as true, the Veteran's account of a back injury when a plane pinned him against the wall while on active duty, as well as the documented in-service complaints of hip pain and complaints thought to be possible sciatica.  

2.  Then, readjudicate the issue of service-connection for a right hip disorder, to include right hip arthritis, right hip sciatica, and a back disability.  If any benefit sought remains denied, provide the Veteran and the representative a supplemental statement of the case and allow an appropriate amount of time for response before returning the claim to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


